Title: From Thomas Jefferson to Isaac Ball, 3 April 1808
From: Jefferson, Thomas
To: Ball, Isaac


                  
                     Washington Apr. 3. 08.
                  
                  Th: Jefferson presents his compliments to mr Ball, and his thanks for the little book he has been so kind as to send him. he has gone over it with real pleasure, and found as much material information on the animal economy as could be brought into so small a compass. he with satisfaction offers himself as a subscriber for a second edition & salutes mr Ball with respect.
               